                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,


v.                                     CRIMINAL ACTION NO. 2:17-cr-00125

ANTOINE E. SKAFF,


                     MEMORANDUM OPINION AND ORDER

      Pending before the court is a Motion for Home Confinement Under Second

Chance Act/Reduction of Sentence Under the First Step Act filed by Defendant

Antoine E. Skaff. [ECF No. 41]. 1 For the reasons that follow, Mr. Skaff’s Motion is

DENIED.

      On August 21, 2017, Skaff pled guilty to one count of health care fraud, in

violation of 18 U.S.C. § 1347. On December 7, 2017, Skaff was sentenced to 60 months


1
 The First Step Act contains the Second Chance Reauthorization Act of 2018. This
act reauthorizes appropriations for and expands the scope of some grant programs
that were initially authorized under the Second Chance Act of 2007 (P.L. 110- 199).
The reauthorized programs include the Adult and Juvenile State and Local Offender
Demonstration Program, Grants for Family-Based Substance Abuse Treatment,
Careers Training Demonstration Grants, the Offender Reentry Substance Abuse and
Criminal Justice Collaboration Program, and the Community-Based Mentoring and
Transitional Service Grants to Nonprofit Organizations Program. The act also
reauthorized and modified a pilot program that allows BOP to place certain elderly
and terminally ill prisoners on home confinement to serve the remainder of their
sentences.

The First Step Act of 2018: An Overview, Congressional Research Services, March 4,
2019, https://fas.org/sgp/crs/misc/R45558.pdf.
                                          1
in prison, to be followed by a three-year term of supervised release. Skaff had a

voluntary surrender date of January 10, 2018 and is currently incarcerated. His

projected release date is April 13, 2022.

      The First Step Act of 2018 expressly allows courts to modify a term of

imprisonment. United States v. Wirsing, 943 F.3d 175, 184 (4th Cir. 2019). Section

404 of the First Step Act applies the statutory relief of the Fair Sentencing Act of

2010 retroactively to eligible defendants. In order to be eligible for a reduced sentence

under the Act, a defendant must have (1) been sentenced before August 3, 2010 and

(2) been convicted of an offense involving crack cocaine under a statute which was

amended by the Fair Sentencing Act. Skaff’s conviction was not pursuant to a statute

modified by the Fair Sentencing Act. Therefore, Skaff is not eligible to receive a

reduced sentence in this case pursuant to Section 404 of the First Step Act.

      The First Step Act reauthorizes 34 U.S.C. § 60541(g)(1), the Second Chance

Act’s home confinement pilot program, allowing the Bureau of Prisons (“BOP”) to

place certain eligible prisoners on home confinement. Lewis v. Rios, No. 19-CV-1030

(SRN/ECW), 2020 WL 555373, at *2 (D. Minn. Jan. 13, 2020), report and

recommendation adopted, No. 19-CV-1030 (SRN/ECW), 2020 WL 553483 (D. Minn.

Feb. 4, 2020). Eligible prisoners include the elderly, meaning inmates who are at least

60 years old; have no been convicted of a crime of violent; and have served two-thirds

of their term of imprisonment. See id.; 34 U.S.C. § 60541(g)(5)(A).

        With respect to home confinement, the First Step Act amended 18 U.S.C. §

3624(c)(2) to provide the following:
                                            2
      Home confinement authority. – The authority under this subsection may be
      used to place a prisoner in home confinement for the shorter of 10 percent of
      the term of imprisonment of that prisoner or 6 months. The Bureau of Prisons
      shall, to the extent practicable, place prisoners with lower risk levels and lower
      needs on home confinement for the maximum amount of time permitted under
      this paragraph.

18 U.S.C. § 3624(c)(2); First Step Act of 2018, § 602, 132 Stat. at 5238 (emphasis

added).

      Thus, the First Step Act plainly provides the Bureau of Prisons (“BOP”) with

the discretion to place prisoners on home confinement—not the courts. See e.g.,

United States v. Benn, No. 19-7495, 2020 WL 1514809, at *1 (4th Cir. Mar. 30, 2020)

(“[T]o the extent that [Defendant] argues that the district court should have ordered

home confinement or recommended placement in a halfway house pursuant to § 602

of the First Step Act, we find that [Defendant] is not eligible for such relief under the

relevant statute, 18 U.S.C. § 3624(c) (2018).”); Marshall v. Hudson, No. 19-3236, 2020

WL 1131228, at *4 (10th Cir. Mar. 9, 2020); Geraci v. Hudkins, No. 5:19-CV-290, 2020

WL 1330353, at *2 (N.D.W. Va. Mar. 23, 2020) (“[T]he decision whether to make

[home confinement] placement is clearly a matter of prison management within the

knowledge and expertise of BOP officials, this Court cannot intervene in that decision

unless a clear constitutional violation occurred.”); Dudgeon v. Rios, Case No. 19-cv-

1489 (SRN/DTS), 2019 WL 5418192, at *1 (D. Minn. Oct. 23, 2019) (“[D]iscretion

about placement in the Elderly Offender Program lies with the Attorney General and

the BOP.”). Although Skaff could potentially be eligible as an elderly prisoner, I find

I lack the authority to order Skaff into home confinement.

                                           3
      For the reasons stated herein, Defendant Antoine E. Skaff’s Motion for Home

Confinement Under Second Chance Act/Reduction of Sentence Under the First Step

Act, [ECF No. 41], is DENIED. The court DIRECTS the Clerk to send a copy of this

Order to the defendant and counsel, the United States Attorney, the United States

Probation Office, and the United States Marshal.

                                      ENTER:       April 3, 2020




                                        4
